                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 0:20-CV-60367-DIMITROULEAS/SNOW

DAVID J. GUZMAN MILA,

       Plaintiff,

vs.

BIG STEVE’S DELI LLC and
STEPHEN VALENTI,

      Defendants.
______________________________/


               ORDER APPROVING REPORTS OF MAGISTRATE JUDGE

       THIS CAUSE is before the Court on Plaintiff’s Motion for Judgment Against Garnishee

[DE 40], Defendants’ Answer/Motion to Set Aside Default, Motion to Reopen Case [DE 50] and

Motion for Extension of Time to Hire Attorney [DE 55], the Report and Recommendation of

Magistrate Judge Lurana S. Snow [DE 44] (the “Report on Motion for Final Judgement”) and the

Report and Recommendation of Magistrate Judge Lurana S. Snow (the “Report on Defendants’

Motions”) [DE 65]. The Court has conducted a de novo review of the Report on Motion for Final

Judgement [DE 44], Report on Defendants’ Motions [DE 65], reviewed Plaintiff’s Objection to

the Report and Recommendation [DE 66], noted that no objection to the Report on Motion for

Final Judgement and no response to the objection to the Report on Defendants’ Motions have

been filed and the time for filing any objections or responses have passed. The Court is otherwise

fully advised in the premises.

       In the Report on Motion for Final Judgement, Magistrate Judge Snow recommends that

this Court 1) enter a final judgement against the Garnishee, Truist Bank, in the amount of
$11,496.21 in partial satisfaction of the Final Default Judgment and the Order Awarding

Attorneys’ Fees and 2) order Plaintiff/Plaintiff’s Counsel to pay and remit to Garnishee the

$100.00 attorney fee directly to GRAYROBINSON, P.A. Plaintiff did not timely file an

objection to the Report on Motion for Final Judgement, but before the time for objections to the

Report on Motion for Final Judgement expired Defendant Stephen Valenti filed an Answer [DE

47] and appeared at a hearing in front of Magistrate Judge Snow asking that the case be reopened

[DE 48]. In response to Magistrate Judge Snow’s Order to Show Cause, Defendant Valenti then

filed an Answer/Motion to Set Aside Default/Motion to Reopen Case [DE 50] and later a Motion

for Extension of Time to Hire an Attorney [DE 55].

       In the Report on Defendants’ Motions, Magistrate Judge Snow recommends denying

each of Defendants’ motions.

       Plaintiff objects to the Report and requests that in addition to denying Defendants’

motions, the Court direct Truist Bank to disburse the funds to Plaintiff’s counsel and to enter an

order to show cause as requested “at ECF No. 49.” Plaintiff also requests that the Court require

Mr. Valenti personally appear before the Court to show cause why he should not be held in

contempt of court and held through coercive incarceration with an appropriate purge amount.

       Plaintiff seems to contend that the Order to Show Cause issued by Magistrate Judge

Snow is pending and outstanding. The Order to Show Cause [DE 49], however, gave Defendants

leave to file a Motion to Set Aside Default Judgement and stated that if Defendants failed to file

such a motion Defendants were ordered to complete a Fact Information Sheet. If Defendants

filed such a motion, Defendants were ordered to complete the Fact Information Sheet within two

weeks of the Court denying any motion to set aside default judgement. Defendants then filed an

Answer/Motion to Set Aside Default, Motion to Reopen Case [DE 50].
       Based on the foregoing the Court will adopt both Reports, enter a final judgement against

garnishee, Truist Bank, and order Defendants to file a Fact Information Sheet. If Defendants fail

to comply with this order Plaintiff will have to file an appropriate motion seeking relief from the

Court and providing grounds for such relief. An objection to a report and recommendation is not

an appropriate vehicle for requesting affirmative relief from this Court outside the matters

addressed by the report and recommendation.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Report on Motion for Final Judgement [DE 44] and Report on Defendants’

               Motions [DE 65] are hereby ADOPTED and APPROVED;

           2. Plaintiff’s Objection to the Report and Recommendation [DE 66] is

               OVERRULED;

           3. Plaintiff’s Motion for Judgment Against Garnishee [DE 40] is GRANTED;

           4. The Court will separately enter a final judgement against garnishee, Truist Bank.

           5. Defendants’ Answer/Motion to Set Aside Default, Motion to Reopen Case [DE

               50] and Motion for Extension of Time to Hire Attorney [DE 55] are DENIED;

           6. Defendants are ordered to complete and submit to Plaintiff a completed Fact

               Information Sheet (Florida Form 1.977) on or before July 16, 2021.

           7. The Clerk is DIRECTED to mail a copy of this Order to Defendants at the

               addresses below.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

this 2nd day of July, 2021.
Copies furnished to:
Counsel of Record
Magistrate Judge Lurana

Big Steve’s Deli, LLC
c/o Stephen Valenti, Registered Agent
222 Commercial Boulevard
Fort Lauderdale, Florida 33308

Mr. Stephen Valenti
222 Commercial Boulevard
Fort Lauderdale, Florida 33308
